DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 15th, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument is that none of the prior art cited provides teaching, suggestion, or motivation for “wherein the auxiliary connections are further configured to withstand seismic loads induced by an earthquake”. This is not persuasive because it is a functional limitation of the already recited structure. Garcia discloses the same structural limitations as recited. The structural limitations and/or method steps by which the “auxiliary connections” withstand the loads induced by the earthquake are not recited beyond what Garcia already teaches. Since Garcia disclosed all of the previously claimed method steps (or as modified by Gomez with respect to stacking before a third annular section) and recited the same claimed structure, the claim limitations with respect to “withstand seismic loads induced by an earthquake” are considered taught by the structure of Garcia. The specification does not indicate any specific structure that is required to meet this functional limitation, and Applicant has not pointed to the steps/structure that allow for the function to occur beyond what is already taught by Garcia. Further, what is defined by “an earthquake” and what constitutes “withstanding the seismic loads”. Earthquakes include a variable scale of seismicity, and the strength thereof is dependent on closeness to the epicenter. Unless and until specific structure is claimed that allows for the auxiliary connections to “withstand seismic loads induced by an earthquake”, the auxiliary connections of Garcia are considered to meet the claimed method steps and Garcia is considered to disclose the claimed wind turbine. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20-21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia Maestre (US 20160245260), hereinafter referenced as Garcia.
Garcia discloses a wind turbine, wherein the wind turbine (Figures 1-6) comprises a tower (1), a nacelle (2) and a rotor (Paragraph 3), the tower comprising stackable annular sections (3, 4, 5, 6), wherein the stacking comprises the following steps: stacking, upon a first annular section (3, 4, 5), a second annular section (4, 5, 6), and a third annular section (5, 6) by using lifting and positioning means (7); performing auxiliary connections for connecting the first and the second annular sections to each other by using auxiliary connecting means (Figures 4-6), and the third annular section is connected to the second annular section through auxiliary connecting means. Garcia further discloses at least the first and second annular sections are made of concrete (see abstract). With respect to the step order of “intention”, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). In this instance, Garcia discloses the claimed annular sections connected to one another through an auxiliary connecting means, including equivalents thereof to the claimed auxiliary connecting means, the limitations are considered anticipated. Garcia further discloses performing the first auxiliary connections, one lower annular section of each pair of annular sections connected by auxiliary connections comprises an upper flange with housings, wherein one upper annular section comprises a lower flange wherefrom bars emanate, so that the housings are configured to allocate the bars (8), defining bar housing assemblies (Garcia, Figure 4-6). Garcia further discloses the step of performing the auxiliary connections comprises at least partially or completely filling with resin only some of the housings (Figure 4). Garcia further discloses a number of filled housings is lower than the total number of housings located in the upper flange of the first annular section is filled at least partially with resin (11), and the step of performing the main connections for connecting the first and second annular sections comprises at least one of filling with grout the housings that have not been filled with resin (Garcia, “The method object of the invention is characterized in that the main connection of the concrete annular sections between each other by main connecting means”). The step of performing the main connections comprises filling with grout a gap between the first and second annular sections (see Figure 4, a gap is defined between the annular sections, and when filled with grout would look like Figure 3). Therefore, the step of performing the auxiliary connections comprises “at least” partially filling only some of the housings (since only some of the housings 9 are “completely” filled) and the step of performing the main connections is filling the remaining housings and the gap with grout. The utilization of alternatives of the steps of the resin filling (partial/completely, some/all of the housing) with multiple utilizations of the word “or” allows for portions of claim 22 to be rejected.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Maestre (US 20160245260), hereinafter referenced as Garcia in view of Fernandez Gomez (US 20140298737), hereinafter referenced as Gomez.
Regarding claims 1-2, 8, and 22;
Garcia discloses a method for assembling a wind turbine, wherein the wind turbine (Figures 1-6) comprises a tower (1), a nacelle (2) and a rotor (Paragraph 3), the tower comprising stackable annular sections (3, 4, 5, 6), wherein the method comprises the following steps: stacking, upon a first annular section (3, 4, 5), a second annular section (4, 5, 6), by using lifting and positioning means (7); performing auxiliary connections for connecting the first and the second annular sections to each other by using auxiliary connecting means (Figures 4-6), wherein the auxiliary connections are performed prior to stacking another wind turbine component upon the second annular section (Paragraphs 46 and 52), wherein the auxiliary connections are further configured to withstand seismic loads induced by an earthquake. Garcia further discloses at least the first and second annular sections are made of concrete (see abstract). Garcia further discloses it further comprises the steps of: once the auxiliary connections for connecting the first annular section to the second annular section have been performed, stacking, upon the second annular section, the third annular section (5, 6), by using the lifting and positioning means (7), wherein the third annular section stays atop of all stacked annular sections (Fig. 1). The auxiliary connections for connecting the stacked third annular section to the second annular section are performed. The steps of performing any auxiliary connection take a time which is shorter than the time of the stacking steps (the resin utilized for the auxiliary connections is a fast curing resin, reducing the overall wait time with the crane being inoperable).
Garcia does not explicitly teach repeating the above referred two steps, wherein a plurality of annular sections are stacked upon each other, and corresponding auxiliary connections for connecting any two consecutively stacked annular sections are performed, wherein the auxiliary connections are performed before stacking another annular section (including the third annular section).
Gomez teaches a method of stacking annular sections to form a tower for a wind turbine (2, 2’, 2’’, 2’’’) that are connected with a plurality of auxiliary connections (Figure 3). Gomez then details that the annular sections can be stacked with auxiliary connections and main connections, and the fixing of the auxiliary connections can be constructed before stacking another annular section depending on whether safety or time needs to be conserved (Paragraph 23).
Because Garcia discloses the method steps of stacking the annular sections with auxiliary connections, and fixes the auxiliary connections together first and then stacking the nacelle prior to the main connections, and because Gomez teaches that the desire for safety and speed are taken into consideration when stacking the annular sections, including fixing the auxiliary connections prior to stacking another section of the tower, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia such that repeating the above referred two steps, wherein a plurality of annular sections are stacked upon each other, and corresponding auxiliary connections for connecting any two consecutively stacked annular sections are performed, wherein the auxiliary connections are performed before stacking another annular section, thereby performing the auxiliary connections prior to stacking a third annular section, as taught by Gomez for the purposes of improving the safety of assembly of the tower.
Regarding claim 3, Garcia in view of Gomez teaches the method according to claim 1 above. Garcia further discloses comprising stacking the nacelle above all stacked annular sections (Paragraph 31) wherein the auxiliary connections are further configured to withstand loads induced by the wind on the wind turbine in absence of the rotor (Paragraph 26).
Regarding claim 4, Garcia in view of Gomez teaches the method according to claim 3 above. Garcia further discloses attaching the rotor to the nacelle, wherein the auxiliary connections are further configured to withstand loads induced by the wind on the wind turbine including the rotor with the blades in a feathered position (Paragraphs 22-24; auxiliary connection in place with main connection, thereby withstands the loads).
Regarding claim 5, Garcia in view of Gomez teaches the method according to claim 1 above. Garcia further discloses a step of performing main connections for connecting the first and the second annular sections to each other, thereby intended to withstand all operation loads induced by the wind on the wind turbine including the rotor (Paragraph 22).
Regarding claim 7, Garcia in view of Gomez teaches the method according to claim 5 above. Garcia further discloses the auxiliary connections are further configured to acquire a first resistance level needed to withstand loads induced by an earthquake in a first time (functional limitations; auxiliary connections of Garcia are defined by analogous structure under means plus function and thereby accomplish the same function) and the main connections are configured to acquire a second resistance level needed to withstand all the operation loads of the wind turbine in a second time longer than the first time (the main connection is utilized after the auxiliary connections and the nacelle attachment, and are utilized to withstand the rotor and therefore defined by a different resistance level).
Regarding claim 9, Garcia in view of Gomez teaches the method according to claim 2 above. Garcia further discloses performing the first auxiliary connections, one lower annular section of each pair of annular sections connected by auxiliary connections comprises an upper flange with housings, wherein one upper annular section comprises a lower flange wherefrom bars emanate, so that the housings are configured to allocate the bars (8), defining bar housing assemblies (Garcia, Figure 4-6; Gomez, Figure 3).
	Regarding claim 10, Garcia in view of Gomez teaches the method according to claim 9 above. Garcia further discloses the step of performing the auxiliary connections comprises at least partially or completely filling with resin only some of the housings (Figure 4).
	Regarding claims 11-13, Garcia in view of Gomez teaches the method according to claims 9-10 above. Garcia further discloses a number of filled housings is lower than the total number of housings located in the upper flange of the first annular section is filled at least partially with resin (11), and the step of performing the main connections for connecting the first and second annular sections comprises at least one of filling with grout the housings that have not been filled with resin (Garcia, “The method object of the invention is characterized in that the main connection of the concrete annular sections between each other by main connecting means”). The step of performing the main connections comprises filling with grout a gap between the first and second annular sections (see Figure 4, a gap is defined between the annular sections, and when filled with grout would look like Figure 3). Therefore, the step of performing the auxiliary connections comprises “at least” partially filling only some of the housings (since only some of the the housings 9 are “completely” filled) and the step of performing the main connections is filling the remaining housings and the gap with grout. The utilization of alternatives of the steps of the resin filling (partial/completely, some/all of the housing) with multiple utilizations of the word “or” allows for portions of claim 12 to be rejected.
	Regarding claim 14, Garcia in view of Gomez teaches the method according to claim 9 above. Garcia further discloses the housings are distributed homogenously along the upper flange of the annular sections (Garcia, Figure 4).
	Regarding claim 15, Garcia in view of Gomez teaches the method according to claim 10 above. Garcia further discloses the step of filling some of the housings with resin takes a first predetermined time of 40 minutes or less (filling the housing only partially with some drops of resin would implicitly take 40 minutes or less).
	Regarding claims 16-17;
Garcia in view of Gomez teaches the method according to claim 15 above. Garcia further discloses stabilizing each annular section using auxiliary connecting means (Paragraph 30).
	Garcia fails to teach a step of waiting a second predetermined time after the resin partially filled some or all of the housings before stacking the third annular section or the nacelle upon the second annular section, and the combined duration time is lower than a stacking time necessary for stacking an annular section upon a previously mounted annular section.
	Gomez teaches that the sections and connections with reinforcement can wait until the curing process is set for the purposes of improving safety, and that this can be done after each section (Paragraph 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garcia such that the steps include a step of waiting a second predetermined time after the resin partially filled some or all of the housings before stacking the third annular section or the nacelle upon the second annular section, and the combined duration time is lower than a stacking time necessary for stacking an annular section upon a previously mounted annular section as taught by Gomez for the purposes of increasing the amount of safety during the installation process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745